Cite as 2022 Ark. App. 452
                    ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-21-564



 TIMOTHY HOCUT                                    OPINION DELIVERED NOVEMBER 9, 2022
                                APPELLANT
                                                  APPEAL FROM THE BOONE
                                                  COUNTY CIRCUIT COURT
 V.                                               [NO. 05DR-21-283]

 HILARY HOCUT                               HONORABLE ANDREW S. BAILEY,
                                   APPELLEE JUDGE

                                                  AFFIRMED


                              ROBERT J. GLADWIN, Judge

       Timothy Hocut appeals the August 20, 2021 order of protection entered by the

Boone County Circuit Court. He argues that (1) provisions of the Domestic Abuse Act,

specifically Ark. Code Ann. § 9-15-205(b) (Repl. 2020) and § 9-15-207 (Repl. 2020), lack

sufficient definiteness to provide proper notice and, therefore, are void for vagueness; (2) the

circuit court committed clear error when it granted Hilary Hocut’s order of protection

because there was insufficient evidence that a present and immediate threat of domestic

abuse existed; and (3) the circuit court committed clear error in allowing Hilary to relitigate

issues supporting an expired order of protection rather than requiring new evidence to

support the current petition. We affirm.

                                 I. Facts and Procedural History
       In November 2019, Timothy committed acts of domestic violence against Hilary that

included hitting her numerous times, holding a loaded gun to her head, and not allowing

Hilary to leave the residence with the parties’ children for over two hours. He was arrested

for false imprisonment in the first degree, a Class C felony; aggravated assault on a family or

household member, a Class D felony; terroristic threatening, a Class D felony; and domestic

battery in the third degree, a Class A misdemeanor. Hilary was the primary witness to these

charges.

       In December 2019, Hilary was granted a one-year order of protection against Timothy

that expired in December 2020. Although Hilary did not seek an extension of this order of

protection prior to its expiration because Timothy’s pending criminal trial was originally set

for May 1, 2020, both counsel agreed that a new order would be issued at that time if the

circuit court found it necessary.

       Timothy’s trial was moved from May 1 to August 28 because of the COVID

pandemic. His attorney moved for a mental examination on May 27. On August 28, Timothy

requested and was granted a continuance for a hearing on the forensic evaluation. The circuit

court rescheduled the trial for September 28. Due to ongoing COVID issues, the trial was

again moved from September 28 to May 24, 2021.

       The circuit court ordered that Timothy have no contact with Hilary except as

provided in the agreed visitation transfer for child visitation. The burden was placed on

Timothy to avoid negative interaction, and he was informed that he must comply with the

restrictions of the divorce and visitation agreement.


                                              2
       Pending trial, Timothy was required to wear an ankle monitor, but at some point, he

successfully moved to have it removed because it was a financial hardship. On the same day

that his ankle monitor was removed, Timothy violated the circuit court’s order and went to

Hilary’s residence.

       Timothy’s criminal trial was subsequently delayed from May 24 to November 8 and

then again to February 28, 2022. Timothy’s lawyer moved for yet another continuance on

February 14.

       In the meantime, on July 14, 2021, Hilary filed a new petition for an order of

protection against Timothy. On August 5, a hearing was held, and both parties presented

evidence. Hilary appeared pro se and presented only her own testimony as evidence to

support the new order of protection. During her testimony, Hilary alleged an event that

occurred on July 2 at the Harrison, Arkansas, Walmart store involving Timothy and her. She

alleged that Timothy was parked in the Walmart parking lot near her friends in an attempt

to videotape her. Hilary also testified that Timothy is violent and aggressive such that the

circuit court had ordered supervised visitation with their children pending his criminal trial.

She also noted that he has previous law enforcement and military training. Timothy

presented the testimony of two witnesses, his own and that of his mother, Tammy Hocut, in

opposition to the order of protection.

       At the conclusion of the hearing, the circuit court took the matter under advisement.

Subsequently, the circuit court held a hearing via phone conference between the parties and

Timothy’s counsel; Hilary again represented herself. During this hearing, the circuit court


                                              3
clarified that Hilary’s petition was for a new order of protection, not a request for an

extension of the previous order of protection, and again took the matter under advisement.

       On August 20, 2021, a one-year order of protection was entered against Timothy

pursuant to section 9-15-207 of the Domestic Abuse Act. Timothy timely filed a notice of

appeal on September 16.

                          II. Standard of Review and Applicable Law

       Our standard of review following a bench trial is whether the circuit court’s findings

are clearly erroneous or clearly against the preponderance of the evidence. Borland v. Borland,

2021 Ark. App. 448, at 3, 638 S.W.3d 308, 311. A finding is clearly erroneous when,

although there is evidence to support it, the reviewing court on the entire evidence is left

with a definite and firm conviction that a mistake has been made. Id. Disputed facts and

determinations of the credibility of witnesses are within the province of the fact-finder. Id.

We review issues of statutory interpretation de novo. Id.

       A statute is unconstitutionally vague under due-process standards if it does not give a

person of ordinary intelligence fair notice of what is prohibited, and in addition, it is so

vague and standardless that it allows for arbitrary and discriminatory enforcement. Smith v.

Ark. Midstream Gas Servs. Corp., 2010 Ark. 256, at 11, 377 S.W.3d 199, 206. In contrast, a

statute is constitutional if its language conveys sufficient warning when measured by

common understanding and practice. Id. A constitutional challenge of a statute on grounds

of vagueness must be made by one of the entrapped innocents who has not received a fair

warning. Bynum v. State, 2018 Ark. App. 201, at 9–10, 546 S.W.3d 533, 540–41. This court


                                              4
has held that, as a general rule, the constitutionality of a statutory provision being attacked

as void for vagueness is determined by the statute’s applicability to the facts at issue. Anderson

v. State, 2017 Ark. 357, at 4, 533 S.W.3d 64, 67.

                                         III. Discussion

       A. Constitutional Challenge to Ark. Code Ann. § 9-15-205(b) and § 9-15-207

       On appeal, Timothy raises an “as applied” constitutional challenge to Ark. Code Ann.

§ 9-15-205(b). Specifically, he argues that the statute is so “vague as to lack sufficient

definiteness that any penalty prescribed for its violation constitutes a denial of due process.”

Timothy acknowledges his awareness of the first order of protection and that it was subject

to modification before its expiration. However, he maintains that he was not aware that,

following its expiration, Hilary could use the same previously litigated issues that supported

the expired order of protection to obtain a new order of protection.

       Our review of the record reveals that Timothy failed to properly develop and support

this argument to the extent that it could be reasonably construed as a constitutional

challenge before the circuit court. Rather, during a phone conference, the closest thing to

an objection made by his counsel about the statute was that regarding “the ability to extend

the previous order of protection,” “I didn’t know one or another.” Timothy’s position at

trial was that “a new petition was filed.” No constitutional challenge was asserted as to the

admission of the existence of—or evidence relating to—the prior petition. Timothy’s counsel

did state that granting an “extension” of the prior petition would implicate due process

because no “extension” had been requested, but that was the extent of the discussion.


                                                5
Because Timothy failed to properly raise the void-for-vagueness issue at trial, we hold it is

waived on appeal. Langston v. Ark. Dep’t of Hum. Servs., 2019 Ark. 152, 574 S.W.3d 138

(constitutional issues not raised in circuit court are waived on appeal); accord Hill v. Kelly,

2022 Ark. 3.

           B. Sufficiency of the Evidence Supporting Hilary’s Order of Protection

        Timothy next argues that the circuit court committed clear error when granting

Hilary’s order of protection because there was no new evidence that a present and immediate

threat of domestic abuse still existed sufficient to support a new order of protection.

        To obtain an order of protection, the petitioner must produce sufficient evidence to

show that the victims are in imminent and present danger of domestic abuse. Ark. Code

Ann. § 9-15-206(a) (Repl. 2020); Hancock v. Hancock, 2013 Ark. App. 79, at 3. The Arkansas

legislature has defined “domestic abuse” to mean “physical harm, bodily injury, assault, or

the infliction of imminent physical harm, bodily injury, or assault between family or

household members.” Ark. Code Ann. § 9-15-103(4) (Repl. 2020). The legislative definition

of domestic abuse does not include the terms harassing or controlling. Paschal v. Paschal,

2011 Ark. App. 515, at 7. The court has defined “imminent” to mean “likely to occur at any

moment” or “impending” at the time of the alleged abuse. See Hancock, 2013 Ark. App. 79,

at 3.

        Timothy argues that Hilary failed to establish a present and immediate threat of

domestic abuse because her only allegation of present abuse was the alleged incident that

took place in the Walmart parking lot on July 2. He maintains that Hilary’s concerns about


                                              6
this incident—that Timothy made her “uncomfortable” and “scared,” and she just felt “like

that’s not okay”—were insufficient to support the new order of protection. He notes that

Hilary’s only other evidence offered to support the allegation that a threat of domestic abuse

was imminent was based on the 2019 incidents that undisputedly supported the expired

order of protection.

       Timothy argues that, at best, Hilary alleged a claim of potential harassment against

him for the alleged videotaping in the parking lot but failed to provide any evidence that she

was in present and immediate danger of being subject to “physical harm, bodily injury,

assault, or the infliction of fear of imminent physical harm, bodily injury, or assault” as

statutorily required by Ark. Code Ann. § 9-15-103(4).

       We disagree. Section 9-15-205(b) specially states that an order of protection “may be

renewed at a subsequent hearing upon proof and a finding by the court that the threat of

domestic abuse still exists.” Timothy misinterprets the current order as a “relitigation” of the

previous protection order. We initially note that any determination as to Timothy’s abusive

behavior “on matters that were at issue and that were directly and necessarily adjudicated”

In the first protective order is conclusive and “res judicata” in any subsequent proceeding,

but not in the way Timothy argues. See Paschal, 2011 Ark. App. 515, at 6. Here, unlike

Paschal, the initial protective order resulted in a finding against Timothy. Accordingly, he is

on notice that the circuit court’s earlier determination was that he had taken action that

created or “inflict[ed] fear of imminent physical harm, bodily injury, or assault,” see Ark.

Code Ann. § 9-15-103(a).


                                               7
       Contrary to Timothy’s argument, there is no requirement in section 9-15-205 that

any renewal be brought while the original order is in effect. The only requirement is that the

circuit court find that the original threat “still exists.” Timothy’s attempt to tie this explicit

renewal provision with its “still exists” standard to the jurisdictional standards of section 9-

15-207 is without any basis in the statute.

       The statute is clear that a protective order may be renewed. The standard for renewal

is whether the original condition “still exists.” Giving the words their ordinary meaning,

“condition” and “still” refer to the prior order of protection. See Hobbs v. Jones, 2012 Ark.

293, 412 S.W.3d 844 (holding where the language of a statute is plain and unambiguous, we

determine legislative intent from the ordinary meaning of the language used, and in

considering the meaning of a statute, we construe it just as it reads, giving the words their

ordinary and usually accepted meaning in common language).

       A normal person of average intelligence understands that physical violence and

imposing fear of violence is against the law. The previous order of protection specifically

directed Timothy not to be around Hilary and explicitly indicated that Hilary feared him.

Timothy, in essence, argues that once a protective order expires, a person can successfully

engage in new threatening conduct toward his or her victim, and that victim is barred from

asserting the prior conduct as evidence of a pattern of abuse. His argument is not well taken

and is consistent with neither the law nor the clear purposes of the statute.

       The relevant statutes do not state that new evidence bars the inclusion of previous

acts of violence, particularly where the perpetrator is estopped by prior findings from denying


                                                8
those encounters. Our review of the transcripts of both hearing supports the finding that

Hilary presented sufficient proof that a threat of a continuing pattern of domestic abuse still

exists.

                C. Relitigation of Issues Supporting Expired Order of Protection

          Finally, Timothy argues for reversal of the circuit court’s ruling because the circuit

court relied on evidence that supported an expired order of protection rather than requiring

new evidence to support the new petition for an order of protection that a present threat of

domestic abuse still exists.

          The circuit court may modify or extend an order of protection at its discretion upon

application of either party, notice to all parties, and a hearing thereon. Ark. Code Ann. § 9-

15-209 (Repl. 2020). The doctrine of res judicata bars relitigation of issues that were actually

litigated in the previous suit and those that could have been litigated. Paschal, supra. Hilary

was granted a final order of protection in December 2019, and no appeal was filed by

Timothy. Accordingly, this issue was previously litigated in the prior proceeding, and because

Hilary was issued this final order of protection, it has now become factual evidence that

domestic abuse exists.

          Timothy mistakenly relies on Paschal, supra, in which this court held that the appellee

should have been barred from relitigating the issue alleged to support the issuance of a

second order of protection. See id. at 6. Timothy points out that Hilary did not request a

modification or extension of the previous, first order of protection, and similar to the in

Paschal, Hilary’s own testimony evidenced that her petition for the new order of protection


                                                 9
was based on past litigated issues. He submits that Hilary failed to properly allege and litigate

new issues to support the new order of protection and failed to provide evidence to establish

a past pattern or practice.

       Paschal is distinguishable because in that case, the first order of protection was

vacated, and a new petition for a new order of protection was filed five months later. Id. at

2. The new petition was based on many of the same allegations that supported the previous

vacated order of protection. Id. The circuit court did not use the past allegations of abuse to

show past pattern or practice as its basis for issuing the new order of protection but instead used

the past allegations as the basis for the issuance of the new order of protection. Id. As a result,

we held that the circuit court erred by not barring the appellee from relitigating matters a

second time. Id. at 9–10.

       We hold that the circuit court did not err in allowing Hilary to demonstrate a pattern

of violent and threatening behavior that created a fear of present and imminent physical

harm, bodily injury, or assault through evidence that included, but was not limited to, the

circuit court’s findings relating to the prior order of protection.

       Hilary provided evidence of past domestic abuse, including significant physical

violence, and that the threat is still present. In addition, at the time of the hearing on the

petition, Timothy had yet to face his felony charges concerning the 2019 abuse against Hilary

in which she was the main witness.

       Q:      Alright. Can you tell the Court—The Court’s reviewed the petition, obviously,
               and an ex parte was entered in this case previously prior to today’s date. Can
               you tell The Court why you’re seeking an order of protection against Timothy?


                                                10
       A:     So, in 2019, he’s still facing criminal charges. So, he’s facing three felonies and
              one misdemeanor that still haven’t gone to court yet. And so, in that, all those
              were against me. I’m the cr- Like, I’m the main witness in that. He’s very
              violent. He held a loaded gun to my head at that time, and he was very
              aggressive so The Court – I had an order of protection against him, and it
              expired so I would like to reinstate that.

       Q:     Is there a no contact order in the criminal matter?

       A:     Yes.

       Q:     Okay. There’s a criminal matter pending as well, you’re telling me?

       A:     There is still a crim- Yes.

       Q:     Is there a no contact order in the criminal matter?

       A:     Yes.

       Q:     Alright. So, the basis for your request here today is based on the criminal cases
              that are pending?

       A:     Correct. And he was videotaping me the other day at Walmart, and so that
              made me really uncomfortable and scared.

       The evidence of Timothy’s actions that gave rise to the original order of protection

show both a pattern of conduct and conclusive factual support for a renewed order. This

evidence, in conjunction with Timothy’s subsequent actions, supports the finding that a

condition “still exists.” Ark. Code Ann. § 9-15-205(b). Hilary stated numerous times that she

was scared during the July 2 encounter in the Walmart parking lot given Timothy’s history

of past domestic abuse. To the extent that Timothy asks us to reweigh the evidence in his

favor, we do not act as a super fact-finder or second-guess the circuit court’s credibility

finding. Jolliff v. Wilson, 2021 Ark. App. 430, at 11, 636 S.W.3d 390, 397.


                                              11
       Affirmed.

       KLAPPENBACH and HIXSON, JJ., agree.

       Miller | Butler | Schneider | Pawlik | Rozzell | PLLC, by: Alicia M. Canfield, for

appellant.

       Hillary Hocut, pro se appellee.




                                           12